                                          Case 4:20-cv-01609-YGR Document 79 Filed 11/25/20 Page 1 of 2




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    LEVIN RICHMOND TERMINAL                           CASE NOS. 20-cv-01609-YGR
                                        CORPORATION, ET AL.,                                        20-cv-01614-YGR
                                   7                                                                20-cv-01643-YGR
                                                     Plaintiffs,
                                   8
                                               vs.
                                   9                                                      ORDER PROVISIONALLY GRANTING
                                        CITY OF RICHMOND, ET AL.,                         MOTION TO INTERVENE
                                  10
                                                     Defendants,
                                  11

                                  12   WOLVERINE FUELS SALES, LLC,
Northern District of California
 United States District Court




                                                     Plaintiff,
                                  13
                                       vs.
                                  14

                                  15   CITY OF RICHMOND, ET AL.,
                                                     Defendants,
                                  16

                                  17   PHILLIPS 66 COMPANY,
                                                     Plaintiff,
                                  18
                                       vs.
                                  19

                                  20   CITY OF RICHMOND, ET AL.,
                                                     Defendants.
                                  21

                                  22          On October 13, 2020, the State of Utah filed a Motion to Intervene in these related actions.

                                  23   Having carefully considered the briefing and arguments submitted on the motion, and for the

                                  24   reasons stated on the record at the November 24, 2020 hearing, the Court PROVISIONALLY

                                  25   GRANTS Utah’s Motion to Intervene under Federal Rule of Civil Procedure 24(b) subject to the

                                  26   following conditions:

                                  27          (1) Discovery is hereby STAYED until further Order of the Court;

                                  28          (2) Utah shall file its proposed complaint on November 25, 2020;
                                          Case 4:20-cv-01609-YGR Document 79 Filed 11/25/20 Page 2 of 2




                                   1          (3) Defendants City of Richmond and the City Council of the City of Richmond shall file

                                   2              their motion to dismiss Utah’s complaint no later than December 22, 2020;

                                   3          (4) Utah shall file its opposition no later than January 12, 2021; and

                                   4          (5) Defendants shall file their reply no later than January 19, 2021.

                                   5          The hearing on defendants’ motion to dismiss shall be set for Tuesday, February 2,

                                   6   2021 at 2:00 p.m. If the State of Utah does not survive the motion to dismiss, the provisional

                                   7   grant of intervention will likely be revoked. Once the stay is lifted, the Court will revise the

                                   8   scheduling order.

                                   9          This Order terminates Docket Number 73 in Case No. 20-cv-1609; Docket Number 75 in

                                  10   Case No. 20-cv-1614; and Docket Number 70 in Case No. 20-cv-1643.

                                  11          IT IS SO ORDERED.

                                  12   Dated: November 25, 2020
Northern District of California
 United States District Court




                                                                                                  YVONNE GONZALEZ ROGERS
                                  13                                                         UNITED STATES DISTRICT COURT JUDGE
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
